Appeal from an order of the Supreme Court at Special Term, entered November 12, 1973 in Ulster County, which denied a motion to vacate a default judgment. This case was before this court on an appeal from the default judgment. (First National Bank & Trust Go. of Ellenville v. Classic Collateral Corp., 44 A D ;2d 868.) We held that defendants could not appeal from a default judgment and dismissed the appeal. Special Term has refused to open the default upon the ground that defendants’ repeated delays and last minute attempts to secure various counsel were dilatory actions. We have examined the record and, under the circumstances, we cannot say, as a matter of law, that Special Term improvidently exercised its discretion. Order affirmed, with costs. Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.